United States Court of Appeals
                                                           Fifth Circuit
                                                        F I L E D
                    In the                             November 3, 2006
United States Court of Appeals                      Charles R. Fulbruge III
          for the Fifth Circuit                             Clerk
               _______________

                 m 06-20130
               Summary Calendar
               _______________




               IN THE MATTER OF:
                 BAQAR SHAH,

                                    Debtor.




           MAHENDRA R. MEHTA,

                                    Appellant,

                    VERSUS

             KENNETH R. HAVIS,
              CHAPTER 7 TRUSTEE,

                                    Appellee


         _________________________

   Appeal from the United States District Court
       for the Southern District of Texas
                m 4:05-CR-3205
     ______________________________
Before SMITH, WIENER, and OWEN,                           bankruptcy court did not have jurisdiction to
  Circuit Judges.                                         consider the compromise between the trustee
                                                          and the settling property owners.
JERRY E. SMITH, Circuit Judge:*
                                                              We affirm the dismissal for failure to file a
   Mahendra Mehta appeals the district                    brief in the district court, and we conclude we
court’s dismissal of his appeal from the bank-            lack appellate jurisdiction to consider whether
ruptcy court for failing to file a timely appel-          the bankruptcy court had jurisdiction over the
late brief. We affirm.                                    compromise. Because the appeal was properly
                                                          dismissed, we do not reach the propriety of the
                       I.                                 district court’s grant of the trustee’s motion to
    Mehta is a creditor of Baqar Shah. After              strike.
Shah had filed for bankruptcy, the trustee,
Kenneth Havis, moved for approval of a com-                                      II.
promise between the trustee and numerous in-                 We first confront the charge that the bank-
dividuals who were allegedly recipients of                ruptcy court lacked jurisdiction to approve the
fraudulent transfers. Those individuals had               compromise that underlies this appeal. We
purchased real property from Shah before he               have no jurisdiction here to opine on whether
filed for bankruptcy. Mehta filed objections to           the bankruptcy court had jurisdiction because,
the motion, but the bankruptcy court approved             as we conclude in part III, infra, no proper
the compromise.                                           appeal was pursued in the district court. In
                                                          other words, despite our obligation in the usu-
    Mehta appealed, and the appeal was dock-              al case to inquire sua sponte into a lower
eted with the district court. Though he filed             court’s jurisdiction, see Mitchell v. Maurer,
his statement of issues and record designa-               293 U.S. 237, 244 (1934), we lack the power
tions, Mehta did not file an appellate brief              to do so if the actions of that court are not
within the time specified in Federal Rule of              properly appealed so as to bring the matter to
Bankruptcy Procedure 8009(a)(1). After the                us in a procedurally valid manner.
appeal had been filed in the district court, the
trustee moved to strike some of Mehta’s des-                                    III.
ignations, and that court granted the motion.                We review the district court’s dismissal of
The court denied Mehta’s motion to vacate its             Mehta’s appeal for abuse of discretion “with
order striking his designations and dismissed             attention to the prejudicial effect of delay on
the appeal for failure to prosecute by failing to         the appellees and the bona fides of the appel-
file an appellate brief.                                  lant.” Zer-Ilan v. Frankford (In re CPDC
                                                          Inc.), 221 F.3d 693, 698 (5th Cir. 2000).
   Mehta appeals the dismissal. In his reply              “Dismissal is a harsh and drastic sanction that
brief filed in this court, he claims that the             is not appropriate in all cases,” but Federal
                                                          Rule of Bankruptcy Procedure 8001(a) pro-
                                                          vides district courts the discretion to dismiss
   *
    Pursuant to 5TH CIR. R. 47.5, the court has de-       an appeal. Id. at 699. The district court did
termined that this opinion should not be published        not commit any legal error in its ruling, and its
and is not precedent except under the limited cir-        order shows no indication that it failed to
cumstances set forth in 5TH CIR. R. 47.5.4.

                                                      2
weigh the severity of the sanction against the
extent of Mehta’s violation of rule 8009. The
court had discretion to dismiss the appeal, and
it did not abuse that discretion.

   The judgment of the district court, dismiss-
ing the appeal from the bankruptcy court, is
AFFIRMED.1




   1
     We deny the trustee’s request for an award of
fees pursuant to Federal Rule of Appellate Proce-
dure 38.

                                                     3